Citation Nr: 1705836	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  12-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis with retropatellar pain syndrome ("right knee disability").

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis with retropatellar pain syndrome ("left knee disability").  

3.  Entitlement to a rating in excess of 10 percent for right shoulder bursitis with impingement syndrome ("right shoulder disability").


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 22 years, from June 1977 to June 1999, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Lincoln, Nebraska, and Waco, Texas.  The March 2012 rating decision continued 10 percent ratings for the right and left knee disabilities, and the April 2015 rating decision continued a 10 percent rating for the right shoulder disability.

The Veteran and his former spouse, J.B., testified at a videoconference hearing before the undersigned on the bilateral knee issues in December 2014, and a transcript of that hearing is of record.

The Board remanded the case for further development in February and December 2015.  Remand directives included obtaining updated VA treatment records, scheduling the Veteran for a VA examination to assess the severity of the bilateral knee disabilities, and issuing a Statement of the Case on the issue of an increased rating for the right shoulder disability.  VA treatment records have since been associated with the claims file and the Veteran had VA examinations of the knees in May 2015 and January 2016.  As will be discussed below, the RO has not complied fully with the remand directives and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Unfortunately, due to noncompliance with remand directives articulated by the Board in December 2015, another remand is required for the issue of entitlement to a rating in excess of 10 percent for the right shoulder disability.  

Concerning the knees, the Board specifically remanded the claims as the prior May 2015 VA examiner commented that there was both pain on motion and opined that "it would be mere speculation to express in terms of the degrees of additional [range of motion] loss due to pain, weakness, fatigability, or incoordination."  

The Veteran was afforded another VA examination in January 2016.  This examiner again noted pain on rest and non-movement and also pain with flexion and weightbearing.  The examiner indicated however, that the examination was neither medically consistent or inconsistent with the Veteran's statements concerning functional loss with repetitive use and further noted that he was "unable to say without mere speculation" if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time. 

As the Board previously noted in December 2015, without further description of what degree painful motion begins, or an estimation of additional loss of motion during flare-ups or repetitive use, the Board cannot determine the current level of symptomatology.  Furthermore, while this case has been on appeal the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158 (2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-70.  None of the examinations conducted during the pendency of the appeal test for active versus passive motion.  Accordingly, further examination is necessary.

The remand directives instructed the AOJ to issue a Statement of the Case (SOC) on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  There is no indication in the claims file an SOC has been issued.  As such, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of the knees, conducted by a physician other than the examiner who conducted the January 2016 examination if possible, to ascertain the current severity and manifestations of the service-connected knee disabilities.  The claims file should be provided for the VA examiner's review prior to writing the examination report.  The examiner should conduct all testing required and review the results of any testing prior to completion of the examination report.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner must state at what specific degree of motion pain begins at and in describing flare-ups discuss any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability.  

2. Issue an SOC to the Veteran and his representative addressing the issue of entitlement to a rating in excess of 10 percent for the right shoulder disability.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

3. After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

 Under 38 U.S.C.A. §  7252  (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2014).




